ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Response to Amendment
In the amendment filed after final on 09 August 2022, Applicant has amended numerous claims and added new claims.  Examiner will address claim 12 as being representative.  Similar rationale applies to the remaining amended claims.
Claim 12 has been amended as follows:
A method executed by a computer system for automatically extracting data representing a diagnosis determination reported by a physician from an unstructured text data object embodying a medical report data object comprising: 
generating automatically at least one initialization stack data sets that each correspond to a corresponding at least one medical report characteristic data value by training a machine learning module comprising the system using a corresponding at least one corpus of medical report data that has the corresponding characteristic represented by the corresponding at least one characteristic data value; 
receiving a medical report data object comprised of unstructured text or voice data; 
receiving a data value representing a characteristic of the received medical report data object; 
selecting one of the at least one data value, said initialization stack data set comprised of initialization data corresponding to the received characteristic data for initializing the machine learning module comprising the system to analyze documents of a type corresponding to the characteristic data value ; 
using the selected initialization stack for initializing [[a]] the machine learning module comprising the system to operate on medical report data objects that correspond to the characteristic data value; 
receiving at an input layer comprising 
using the initialized machine learning module to automatically generate an output data representing the diagnosis determination reported in the received medical report data; 
populating a data record corresponding to the medical report with the generated output data; and 
storing the data record in a database.

The additional limitations being added raise new issues which would require material reconsideration of previously cited references and/or searching of new references.
	Accordingly, this amendment is hereby denied entry.

Response to Arguments
In the Remarks filed on 09 August June 2022, Applicant makes numerous arguments, some of which are directed towards features that were denied entry. In the interest of compact prosecution for Applicant, Examiner will address these arguments in the order presented.

On page 1-2 Applicant argues that the claims do not recite an abstract concept.
As stated in the previous Office Action, while using a stack to initialize a machine learning module, the selection of such a stack is a mental step that can be performed in the human mind either mentally or with pen and paper.
Similarly, documenting a data record is directed towards certain methods of organizing human activity.
In making this argument, Applicant does not distinguish the additional element, e.g. the machine learning module, from these abstract steps. While the machine learning module may be part of the additional elements, the selection of the stack, for example, is still directed towards an abstract concept, and specifically because this step has been recited without any particular machine or other structure used to make the selection, for example.
The remaining arguments are not commensurate with the previously examined claim, as these arguments appear to be directed towards features that were denied entry.
For this reason, the argument is not persuasive.

On page 2 Applicant argues that no evidence was provided regarding the lack of practical application, and that the claims provide improved automatic extraction.
At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B. MPEP 2106.07(a)(III)
In the previous Office Action, the only step identified as being directed towards insignificant extra-solution activity is the step of storing data records in a database. To this end, evidence, e.g. previously recognized activities have been documented (page 9 paragraph 2 of the previous Office Action).
Regarding the assertion that the claims provide a technical improvement, [g]enerally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132  must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. MPEP 2106.05(a)
In this case, Applicant has not stated why the argued technical improvement is recognized by one of ordinary skill in the art, either from the Specification as originally filed or other evidence. In particular, Applicant has not stated how the claimed limitations would specifically provide this improvement. Additionally, at least some arguments are directed towards features that were denied entry.
Instead, the previously examined claims merely links the abstract concept to a particular technological environment, applies the abstract concept using generic computers performing computer functions, and performs insignificant extrasolution activities (e.g. storing data records in a database), without significantly more.
For this reason, Applicant’s argument is not persuasive.

On page 2 Applicant argues that the claims are eligible because of Example 39.
As previously recited, the claims do not train a neural network, as this limitation was previously canceled.
Additionally, the step of “initializing” the machine learning module has been recited with a high level of generality. Instead, Example 39 recites many specific limitations, inter alia:
applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images;
creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; 
training the neural network in a first stage using the first training set;
creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and
training the neural network in a second stage using the second training set.
Additionally, the claim in Example 39 is directed towards the improvement of the neural network itself. In the pending claims, there does not appear to be an improvement to the machine learning module, but the machine learning module is instead invoked with a high level of generality in a post hoc manner to implement the abstract concept.
At least some of the argued limitations are also directed towards features that were denied entry.
For this reason, Applicant’s argument is not persuasive.

On page 3-4 Applicant makes several allegation regarding the use of Applicant’s disclosure with improper hindsight reconstruction, failing to explain why the combination would be obvious, or resolving the level of ordinary skill in the art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the factual inquiries for obviousness as well as the rationale for making such combination, may be found in the previous Office Action (starting at page 10 and thereafter).
In response to the argument that the level of ordinary skill were not properly resolved, f the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). See also MPEP 2141.03(II)

Applicant’s arguments with respect to claim(s) 1 on page 4 have been considered but are moot because they are directed towards features that were denied entry.

On page 5 Applicant argues that Johnson does not teach an “initialization stack”.
This limitation has been discussed in the previous Office Action, page 25.
In particular, Applicant has not come forth with any special definition or other discussion of what would be included or excluded by this limitation. In the previous Office Action, the broadest reasonable interpretation for this limitation in light of the Specification as originally filed has been provided, including how Johnson meets this interpretation.
On page 6-7 Applicant further argues that Johnson does not teach this limitation.
Applicant has not come forth with any evidence to rebut the previously established interpretation, or point out any specific portion of the interpretation set forth that would not be met by Johnson.
The remaining arguments are directed towards features that were denied entry.

On page 7-8 Applicant argues that Johnson’s expert system is not a form of “neural network”; however, this limitation has been cancelled, and replaced with a more generic machine learning module.
This limitation is a broad limitation, and Applicant again does not specifically define this limitation. Accordingly, the broadest reasonable interpretation of this limitation would include many types of machine learning algorithms, including the expert systems of Johnson and the inference network of a knowledge base, neural network, and a plurality of other types, from Lacher.
Applicant’s remainder argument is directed towards features that were denied entry, and are therefore found non-persuasive.

Based on the evidence presented above, Applicant’s argument is not found to be persuasive.

Conclusion
In view of the totality of the evidence, the finality of the previous Office Action is hereby maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626